 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
     MELISSA GODSEY,                                 Case No. 2:19-cv-1498-RSM
11
                                                     STIPULATION AND ORDER
12                              Plaintiff,
                                                     RENOTING PLAINTIFF’S
13                       v.                          MOTION FOR ATTORNEYS’
                                                     FEES AND COSTS
14 KATHLEEN HAWK SAWYER, et al.,
15
                                Defendants.
16
17
                                     JOINT STIPULATION
18
           Pursuant to Local Civil Rule 7(l), the Parties, by and through their counsel of
19
     record, hereby jointly STIPULATE AND AGREE to renote the Plaintiff’s motion for
20
     attorneys’ fees and costs, Dkt. No. 23, from January 31, 2020, to February 7, 2020.
21
     Defendants initially filed a response to the motion on January 27, 2020 that was
22
     overlength. However, Defendants intend to file an amended response to Plaintiffs’
23
     motion curing this procedural defect. This additional time will provide Plaintiff with
24
     time to respond to the amended response.
25
     //
26
     //
27
     //
28


      STIPULATION AND ORDER                                          UNITED STATES ATTORNEY
      2:19-cv-01498-RSM- 1                                           700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1 DATED this 29th day of January, 2020.
 2
 3       AMERICAN CIVIL LIBERTIES                BRIAN T. MORAN
         UNION OF WASHINGTON                     United States Attorney
 4
         FOUNDATION
 5                                               /s/Michelle R. Lambert
         /s/ Lisa Nowlin_____________            Michelle R. Lambert, NYS# 4666657
 6
         Lisa Nowlin, WSBA No. 51512             Assistant United States Attorney
 7       P.O. Box 2728                           United States Attorney’s Office
         Seattle, Washington 98111               1201 Pacific Avenue, Suite 700
 8
         Tel: (206) 624-2184                     Tacoma, Washington 98402
 9       lnowlin@aclu-wa.org                     Phone: 253-428-3824
         Attorneys for Plaintiff                 Email: michelle.lambert@usdoj.gov
10
                                                 Attorney for Defendants
11
12
13
14        IT IS SO ORDERED this 31st day of January 2020.
15
16
17
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER                                    UNITED STATES ATTORNEY
     2:19-cv-01498-RSM- 2                                     700 STEWART STREET, SUITE 5220
                                                                SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
